In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00107-CV




        IN THE INTEREST OF A.R.H., A CHILD




          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 67,697




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Appellant Kenneth Scott Baxley has filed a motion seeking to dismiss this appeal. Pursuant

to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:       May 11, 2015
Date Decided:         May 12, 2015




                                               2